—Order, Supreme Court, New York County (Herman Cahn, J.), entered February 15, 1996, as modified by an order, same court and Justice, entered March 14, 1996, which, in a proceeding to dissolve respondent corporation, directed respondent to pay petitioner the same compensation and benefits as the other shareholders, retroactive to June 23, 1995, unanimously affirmed, with one bill of costs.
*292It having already been determined that the summary expulsion of petitioner as an officer and director of respondent was an act of oppression entitling petitioner to relief (228 AD2d 246), the IAS Court, in directing respondent to pay petitioner the same compensation and benefits as the other shareholders, retroactive to the date petitioner was summarily fired and barred from the corporate premises, acted within the broad supervisory and injunctive powers conferred under Business Corporation Law § 1008 (a) (3); §§ 1113 and 1115 (a) (1). The granting of such relief does not require a showing of irreparable injury. We have examined the subsequent order and judgment directing a buyout or judicial dissolution of respondent, and perceive therein no effect, intended or by operation of law, on the order directing payment of compensation and benefits to petitioner. Concur—Milonas, J. P., Ellerin, Nardelli and Williams, JJ.